DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/28/20 is acknowledged. 
Newly submitted claims 23-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention II, claims 23-30, is drawn to a method of scheduling work items for classification as malicious code via a directed acyclic graph. Invention III and elected Invention I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination includes scheduling features such as a directed acyclic graph not required by the subcombination. The subcombination has separate utility such as a classifier used to perform classification of files in e.g. a system requiring classification in chronological order rather than based on sample prioritization or worker rate.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 14 state “wherein the query comprises metadata about the computer file without uploading the computer file”.

 	As set forth in MPEP 706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	Applicant’s published application states: “[0076] The query interface 110 can be designed to answer questions based on specific acceptable metadata regarding the sample.  This allows questions to be asked without requiring a transfer of the full sample.  This can be helpful when the sample is large, complex, or not directly available.”
 	What is this specific acceptable metadata, and how is it determined?  Additionally, since the independent claims require sub models corresponding to file types, what specific acceptable metadata is required for each file type, and how is it determined for each file type?
 	Applicant’s published application states: “[0079] As the developer's program requires access to specific information about a sample, the client, at 220, can send the appropriate metadata comprising a question.  Thereafter, at 225, the query interface 110 can check 
the unified data access layer 135 and, at 230, responds with the answers, or if answers are unavailable, at 235 respond with appropriate details on how to access the collection interface 115 (i.e., ask for a submission, etc.)”.
 	What is this required “specific information”, and how is it determined? What causes answers to be unavailable if appropriate metadata is sent? What causes the need for a submission to the collection interface?



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states: creating classifications for each of the sets of features using machine learning; and validating the classifications using the random testing set for that sub population. This appears to require creating classifications (i.e. testing the sub-model) and then validating (i.e. testing) via the testing set. This appears to make no sense. It is unclear if applicant is requiring two test be run on different test data, or simply one test be run and the results 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-7, 12-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala US 20160203318 in view of Bettini US 20130347094 in further view of Ranjan US 8402543 in further view of Object Classification in Astronomical Images, by White, published 1996.
 	Avasarala discloses:
 1.  A computer-implemented method for determining whether a computer file 
comprises malicious code (see malware detection in e.g. the title and abstract), the method comprising: receiving a query about whether a computer file comprises malicious code (see e.g. 208 in Fig 2 and 0052);  determining, using at least one machine learning sub model (see e.g. category specific classifiers in 204 in Fig 2 and 0046-0047), whether the computer file comprises malicious code (see e.g. 0044, 0052), the sub model corresponding to a type of the computer file (see 0046-0047);  and providing data characterizing the determination [see e.g. “The determined category-specific classifier is applied to the target file.  Once the category-specific classifier is finished, the method 200 returns the predicted classification (or probability that a file is malicious) to the composite classifier, which is in turn passed to a calling function or object” in 0052], wherein the sub model is generated using operations comprising: receiving computer files (see training files in 0049 at line 2 and file repository wherein stored files are received into/by the storage device and received by the computer program for partitioning as in 0046);  generating multiple sub populations of the computer files based on respective types of the computer files (see 0047); and generating at least one sub model (see e.g. 0048) for each 
  	Regarding the limitation receiving a query at a query interface, it is believed that the portion of the computer/program which receives the query/call from the calling function or object in 0052 or the portion of classifier application which receives the query/call from the calling function or object in 0052 would read on a query interface. However if applicant is trying to claim an API as in claim 2, the examiner turns to Bettini.
 	Bettini is analogous art as both Avasarala and Bettini are concerned with identifying/classifying files as malware (see malware throughout Bettini including “If a match is found, then the platform can determine that the app should be classified as malware and a report can be provided showing all of the supporting data” in 0092, and malware detection in the title of Avasarala). Bettini discloses the use of a REST API for receiving queries with files and replying to those queries (see e.g. 0047). 

 	Regarding the limitation receiving computer files at a collection interface, it is believed that the portion of the computer system/program which receives the training files such as the files in the repository 102 would read on a collection interface. However, if applicant is trying to claim an application interface for a database, the examiner turns to Ranjan.
 	Both Ranjan and Avasarala are analogous art as both are concerned with storing and processing training data files (see training data repository 127 of Ranjan, and training data repository 102 of Avasarala). Ranjan discloses the use of a collection interface 121. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a collection interface as taught by Ranjan in the system of Avasarala as modified above to gain the benefit of enabling the receiving of data for the repository from a computer network as taught by Ranjan in col 5 lines 63-66.
 	 Avasarala uses partitioned training data (see e.g. 202 in Fig 2) for training each category specific classifier (see e.g. 204 in Fig 2) and then tests the classifiers using test data (see e.g. “This composite classifier was run against 1.5 million files in a file repository of known malicious and benign files.” in 0053); however,  Avasarala  does not disclose, further generating from the partitioned training files [emphasis added], a random training set and a random testing set from the partitioned files, and validating the classifications using the random testing set for those partitioned files.  
The training set is divided into five randomly selected subsets having roughly equal numbers of objects. The classifier is then trained five times, excluding a single subset each time. The resulting classifier is tested on the excluded subset.” in the Assessing Classifier Accuracy section at paragraph 3), and validating the classifications using the random testing set (see e.g. “The resulting classifier is tested on the excluded subset.” in the Assessing Classifier Accuracy section at paragraph 3).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the training and testing method of White for training and testing the category specific classifiers of Avasarala as modified above (as a simple substitution [alternative] for the testing procedures of Avasarala, or as an additional validation/testing procedure for the classifiers) to gain the benefit of “The advantage of cross-validation is that all objects in the training set get used both as test objects and as training objects. This ensures that the classifier is tested on both rare and common types of objects.” as taught by White in the Assessing Classifier Accuracy section at paragraph 4.

 	Regarding claims 2, and 4-7, Avasarala as modified in claim 1 discloses:
 	2.  The method of claim 1, wherein the query interface comprises a representational state transfer (REST) application program interface (API) (see e.g. 0047 in Bettini). 

  	5.  The method of claim 1, wherein the multiple sub populations are generated 
by applying a primary filter (applicant’s filter is criteria as in 00127 of the published application; therefore, see 0046 of Avasarala where portioning of files is based on file type criteria). 
 	6.  The method of claim 1, wherein the type of at least some of the computer 
files is program executable (see 0049 of Avasarala including portable executables). 
 	7.  The method of claim 1, wherein the type of at least some of the computer 
files is data file (see 0049 of Avasarala including pdfs which are data files). 
 
 	Avasarala discloses:
 	12.  A computer system for determining whether a computer file comprises 
malicious code (see malware detection in e.g. the title and abstract), the computer system comprising: at least one data processor 936; and memory 932, 934 storing instructions operable to cause the at least one data processor to perform functions (see e.g. 0125) comprising: receiving a query at a query interface about whether a computer file comprises malicious code (see e.g. 208 in Fig 2 and 0052); determining, using at least one machine learning sub model (see e.g. category specific classifiers in 204 in Fig 2 and 0046-0047), whether the computer file comprises malicious code (see e.g. 0044, 0052), the sub model corresponding to a type of the computer file (see 0046-0047);  and providing data characterizing the 
  	Regarding the limitation receiving a query at a query interface, it is believed that the portion of the computer/program which receives the query/call from the calling function or object in 0052 or the portion of classifier application which receives the query/call from the 
 	Bettini is analogous art as both Avasarala and Bettini are concerned with identifying/classifying files as malware (see malware throughout Bettini including “If a match is found, then the platform can determine that the app should be classified as malware and a report can be provided showing all of the supporting data” in 0092, and malware detection in the title of Avasarala). Bettini discloses the use of a REST API for receiving queries with files and replying to those queries (see e.g. 0047). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a REST API to receive queries and reply to queries as taught by Bettini in the system of Avasarala to gain the benefit of to provide a secure communication mechanism via a web platform as taught by Bettini in 0047.
 	Regarding the limitation receiving computer files at a collection interface, it is believed that the portion of the computer system/program which receives the training files such as the files in the repository 102 would read on a collection interface. However, if applicant is trying to claim an application interface for a database, the examiner turns to Ranjan.
 	Both Ranjan and Avasarala are analogous art as both are concerned with storing and processing training data files (see training data repository 127 of Ranjan, and training data repository 102 of Avasarala). Ranjan discloses the use of a collection interface 121. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a collection interface as taught by Ranjan in the system of 
 	 Avasarala uses partitioned training data (see e.g. 202 in Fig 2) for training each category specific classifier (see e.g. 204 in Fig 2) and then tests the classifiers using test data (see e.g. “This composite classifier was run against 1.5 million files in a file repository of known malicious and benign files.” in 0053); however,  Avasarala  does not disclose, further generating from the partitioned training files [emphasis added], a random training set and a random testing set from the partitioned files, and validating the classifications using the random testing set for those partitioned files.  
 	Both White and Avasarala are analogous art as both are concerned with constructing/developing classifiers (see e.g. the Steps in Developing a Classifier section of White, and 206 in Fig 2 of of Avasarala). White discloses generating a random training set and a random testing set from training data of a classifier [emphasis added] (see e.g. “We normally use five-fold cross-validation to measure the accuracy of our classifiers. The training set is divided into five randomly selected subsets having roughly equal numbers of objects. The classifier is then trained five times, excluding a single subset each time. The resulting classifier is tested on the excluded subset.” in the Assessing Classifier Accuracy section at paragraph 3), and validating the classifications using the random testing set (see e.g. “The resulting classifier is tested on the excluded subset.” in the Assessing Classifier Accuracy section at paragraph 3).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the training and testing method of White for training and testing the category specific classifiers of Avasarala as modified above (as a simple substitution 

 	Regarding claims 13, and 15-18, Avasarala as modified in claim 12 discloses:
 	13.  The computer system of claim 12, wherein the query interface comprises a 
representational state transfer (REST) application program interface (API) (see e.g. 0047 in Bettini). 
  	15.  The computer system of claim 12, wherein the query comprises an upload of 
the computer file (see 208 in Fig 2 of Avasarala and 0049 of Avasarala including portable executables, and 0047 of Bettini wherein executable files [apps] are received/uploaded from a web platform using a REST API) .
  	16.  The computer system of claim 12, wherein the multiple sub populations are 
generated by applying a primary filter (applicant’s filter is criteria as in 00127 of the published application; therefore, see 0046 of Avasarala where portioning of files is based on file type criteria). 
  	17.  The computer system of claim 12, wherein the type of at least some of the 
computer files is program executable (see 0049 of Avasarala including portable executables). 
  	18.  The computer system of claim 12, wherein the type of at least some of the 
computer files is data file (see 0049 of Avasarala including pdfs which are data files). 

 Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala US 20160203318 in view of Bettini US 20130347094 in further view of Ranjan US 8402543 in further view of Object Classification in Astronomical Images, by White, published 1996 in further view of Text Classification based on Limited Bibliographic Metadata, by Denecke, published 2009.
 	Regarding claims 3 and 14, Avasarala does disclose the use of metadata in the classification process (see metadata/meta-features throughout including e.g. 0022 and 0078). However, Avasarala does not disclose wherein the query comprises metadata about the 
computer file without uploading the computer file. 
 	Avasarala and Denecke are analogous art as both are concerned with classifying text files/documents (see e.g. documents in the abstract of Denecke, and .pdf and .doc in 0039 of Avasarala). Denecke discloses the use of metadata only to classify e.g. documents (see e.g. the abstract).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the known classification method of Denecke for document files in the system of Avasarala as modified above (as a simple substitution [alternative] for the classification method of Avasarala, or as an additional classification method for e.g. comparison to the methods of Avasarala) to gain the benefit of “Although the available information is limited, the results show that the approach is capable to efficiently classify data items representing documents.” as taught by Denecke in the abstract.


 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-T 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746